Citation Nr: 1119144	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-15 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1982 to Mach 1991.  Thereafter, he was a member of the U.S. Marines Corps Reserve-during which, he served annual periods of active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007   rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that determined new and material evidence was not submitted and denied a reopening of the claim.

The Veteran appeared at a Travel Board hearing in September 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  After the hearing the Veteran submitted additional medical evidence related to his claim for which he waived initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 rating decision determined new and material evidence was not received to reopen a claim for entitlement to service connection for multiple sclerosis, as the additional evidence submitted did not indicate the Veteran's multiple sclerosis is causally related to his active service; or, that it manifested to at least a compensable degree within the applicable presumptive period.
2.  In the absence of an appeal the December 2006 rating period is final.

3.  The evidence submitted since the December 2006 rating decision, by itself, or when considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for multiple sclerosis and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 2006 rating decision is final.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for multiple sclerosis.  The claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the initial benefit sought, a discussion of VA's compliance with the VCAA notice requirements of 38 U.S.C.A. § 5103(a) would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Background of Original Claim

VA received the Veteran's initial claim for service connection in March 2004.  Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for, symptoms that may have been related to multiple sclerosis.  The October 1990 Report Of Medical History for the examination at separation from active service reflects that the Veteran only reported a prior history of asthma.  The November 1991 Report Of Medical Examination for Discharge notes the Veteran's neurological, upper and lower extremities, and spine and musculoskeletal, areas were assessed as normal.  His eyes were assessed as abnormal secondary to refractive error.  The Veteran's visual acuity was 20/100 in each eye, and the report notes that he did not wear glasses.  A November 1990 optometry report notes that a prescription was issued that corrected his visual acuity to 20/20 in each eye.  He was then deemed physically fit for separation from active service.  The personnel records related to the Veteran's activity in the Reserve notes annual tours of ACDUTRA, as well as periodic drill or IACDUTRA.  There is no evidence that the Veteran was called to active service for at least 90 days after his discharge from active service.

The evidence developed also included private treatment records of May 2003 that noted the Veteran was diagnosed with multiple sclerosis in 1998.  The medical evidence of record did not note the month in 1998.  There also was a May 2003 psychological evaluation report that noted similar information.  These records did not note any history of the Veteran's symptoms, e.g., the date of their onset.  A June 2004 VA examination report noted the Veteran's report that he experienced symptoms prior to 1998.  He reported that he had experienced stiffness in the legs which kept him from running well, and a one-time left sided numbness that resolved, prior to his separation from active service.  The VA examiner diagnosed multiple sclerosis and noted that the current literature indicated that an etiology was unclear.  Some possible etiologies suggested by theories in the literature included autoimmune disease or a residual of a viral disease.  The examiner noted that any opinion as to the etiology of the Veteran's multiple sclerosis would be based on conjecture.  Nonetheless, he proffered an educated guess that it was about 50-50 that the Veteran's multiple sclerosis was causally connected to his active service.

Legal Standard

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent within seven years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Initial Decision

Upon review of the evidence set forth above, the RO determined that the evidence of record did not show the Veteran's multiple sclerosis manifested during active service or was otherwise causally connected to his active service; and, the evidence did not show the multiple sclerosis to have manifested within the applicable presumptive period.  Thus, an August 2006 rating decision, denied the claim.  An RO letter, also dated in August 2006, notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran submitted a timely notice of disagreement with that decision.  Thus, the August 2006 decision became final and binding on the Veteran.  38 U.S.C.A. § 5108. 

The Veteran applied to reopen his claim in April 2006.  The evidence submitted related solely to his then recent treatment for his disability.  Neither the history nor etiology was addressed in the records submitted.  A July 2006 RO letter informed the Veteran of the July rating decision that denied his application to reopen.  He did not appeal that decision.  Additional private records were submitted for reconsideration, but they also only addressed his treatment.  A December 2006 RO letter informed the Veteran of the December rating decision that continued the denial to reopen the claim.

In August 2007 the RO received additional private treatment records not previously submitted.  The RO, in an August 2007 rating decision determined the evidence was new but not material, as it did not show the Veteran's multiple sclerosis manifested within the seven-year presumptive period.  The Veteran appealed.  The April 2009 statement of the case notes that the RO appeal officer determined new and material evidence was in fact submitted and reopened the claim but denied it on the merits.

Although the RO determined that new and material evidence to reopen the claim was received, reopened the claim, and adjudicated it on the merits, the Board has the primary jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed as required by regulation, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  One means by which a final disallowed claim may be reopened is upon submission of new and material evidence.  Id.  "New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  38 U.S.C.A. § 5108.  Depending on the posture of the record, evidence that would be sufficient to trigger a VA examination under the VCAA may be sufficient to reopen a claim.  See 38 C.F.R. § 3.159(c)(4); see generally Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has further held that, in determining whether evidence is new and material, any new evidence submitted is presumed credible-that is, it is not tested for weight and credibility.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record after the December 2006 rating decision, in March 2007, includes the Veteran's testimony at the hearing and additional private treatment records.  This includes a September 2000 private entry of a physician, Dr. K, to whom the Veteran was referred by his primary private physician.  Dr. K noted the Veteran was employed by Aetna, and that he experienced a numb spell on the left side four years earlier, circa 1996.  He also noted that the last period during which the Veteran had no problems was while he was employed by Prudential Insurance, and that the Veteran's symptoms started "that summer."  The symptoms noted related to balance and coordination-not stumbling or falling.  There was out of balance and rhythm which was transient at first but it progressed in frequency.  The episodes waxed and waned.  Another private entry dated in May 2002 noted the Veteran's symptoms had their onset four to five years earlier, which would have been 1998 or 1997.

The Board notes initially that the date on which the Veteran was formally diagnosed with his disease is not the critical date.  The critical date is when his multiple sclerosis manifested to at least a compensable degree.  See 38 C.F.R. § 3.307.  From the evidence already of record in 2007, a May 2003 report of psychological examination notes that the Veteran started working at Aetna in 1995.  Dr. K's report indicates the Veteran's symptoms started between the end of his employment at Prudential and his start at Aetna.  The Board finds that Dr. K's notation of "that summer" refers to Summer 1995, which would be approximately four years after the Veteran's separation from active service-well within seven years after his separation from active service in 1991.  Further, the 1996 symptoms that Dr. K noted started during that summer might well garner a 10 percent rating for incomplete paralysis of a peripheral nerve that controls left-sided movement.  See 38 C.F.R. § 4.124a.  In light of the presumption of credibility of all evidence considered at this juncture, the Board finds new and material evidence has been submitted.  38 C.F.R. § 3.156(a).  The Board finds further, however, that the record is not sufficiently developed to render a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis, and the claim is reopened.  The appeal is granted only to that extent.


REMAND

The RO issued the Veteran a VCAA notice after the rating decision appealed but before issuance of the statement of the case.  A fully compliant notice issued on remand will cure any timing defect.  Further, medical assessment of Dr. K's notes is indicated to determine which of the symptoms he noted as having existed in 1995 to early 1996 were likely precursors of multiple sclerosis.  Then the RO can determine if they meet or approximate the neurological rating criteria for at least a 10 percent rating, which is the cutoff for a compensable degree.  See 38 C.F.R. § 4.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims(s) on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran between 1991 and 1998, including any health records from employers, and who treated him for a multiple sclerosis, including Dr. Kilgore.  After the Veteran has signed the appropriate releases, any related records not already obtained should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative, if any, are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above is complete, the AMC/RO shall refer the claims file to an appropriate neurological examiner.  Ask the examiner to review the service treatment records and the private medical records, in particular any dated between 1991 and 1998, and those dated between 1998 and 2003 that contain descriptions of the symptoms said to have begun in 1995 and 1996, and identify and list any and all symptoms the examiner deems to have been as likely as not pre-diagnosis manifestations of multiple sclerosis.  If no such symptoms are identified, this should be noted.  The reasons and bases for all findings and opinions should be provided.  If the examiner is unable to provide the requested information without resorting to speculation, this should be noted, as should any evidence required to provide the information.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained and the results of the medical review.  The de novo review shall include whether any multiple sclerosis-related symptoms identified by the reviewing examiner manifested by March 27, 1998, and whether they meet or approximate a compensable rating for a neurological or other systemic manifestation of multiple sclerosis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative, if any, a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him/her if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


